Citation Nr: 1039549	
Decision Date: 10/22/10    Archive Date: 10/27/10

DOCKET NO.  09-24 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for hepatitis C. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel


INTRODUCTION

The Veteran served in the U.S Army Reserve with active duty for 
training (ACDUTRA) from October 28, 1980 to January 31, 1981.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Providence, 
Rhode Island, which denied the above claim.  In May 2010, a 
hearing was held before the undersigned Veterans Law Judge.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claim so that he is afforded every possible 
consideration.

The Veteran contends that he currently suffers from hepatitis C 
as a result of two blood transfusions he underwent.  He first 
became aware of his hepatitis C infection after he received a 
notification of abnormal test results from the Blood Bank of 
Delaware in October 1992.  He was diagnosed with chronic 
hepatitis in November 1992.  The Veteran asserts that the first 
transfusion occurred in January 1981 as a result of a severe 
nasal fracture that he sustained due to a slip and fall accident 
during service.  Service treatment records show that he also 
sustained lacerations to the nose and scalp, requiring stitches, 
as a result of this accident.  The Veteran contends that the 
second transfusion occurred during reconstructive surgery later 
that same year at the Providence VA Medical Center (VAMC).  VA 
treatment records that the Veteran underwent surgery for removal 
of residual posterior nasal septum and reconstructive rhinoplasty 
in September 1981. 

Here, the Veteran has a current diagnosis of hepatitis C.  His 
service treatment records verify his account of a nasal fracture 
sustained on January 8, 1981.  He was reportedly hospitalized at 
the Fort Leonard Wood Army Hospital for seven days following his 
injury.  However, the report of hospitalization is not of record.  
This should be obtained on remand.  

Additionally, after the Veteran's separation from service, he 
underwent nasal surgery on September 3, 1981 at the Providence VA 
Medical Center (VAMC).  The complete records associated with this 
surgery, to include the operative report and any records showing 
that he had a blood transfusion, should be requested.  

The Veteran has also given a history of using cocaine, starting 
when he was 24 years old.  See VA treatment record dated August 
11, 2008.  Intranasal cocaine use is among the list of risk 
factors for hepatitis C infections.  See VA letter to the 
Veteran, dated December 14, 2007.  The Veteran has reported 
numerous episodes of treatment for substance abuse, including at 
the VA facilities located in Wilmington, Delaware; Baltimore, 
Maryland; St. Louis, Missouri; and Philadelphia, Pennsylvania.  
On remand, his complete VA treatment records should be obtained, 
as well as his private treatment records for substance abuse and 
hepatitis from facilities in Attleboro, Massachusetts; Delaware; 
and Taunton, Massachusetts.  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain a complete 
copy of the Veteran's treatment records, dated 
from January 1981 to present, from the 
following VA treatment facilities:  
Providence, Rhode Island; Wilmington, 
Delaware; Baltimore, Maryland; St. Louis, 
Missouri; and Philadelphia, Pennsylvania.  

When requesting the records from the 
Providence VAMC, include a specific request 
for the complete treatment records associated 
with the Veteran's nasal surgery in September 
1981, to include a copy of the operative 
report and any records showing that the 
Veteran had a blood transfusion.

If these records are not available, a negative 
reply must be provided.

2.  Make arrangements to obtain the Veteran's 
complete service treatment records, to include 
all clinical records.  The Board is 
particularly interested in the medical records 
dated January 8, 1981 from emergency medical 
facilities at Fort Leonard Wood, as well as 
copy of the hospitalization report and 
inpatient records associated with the 
Veteran's hospitalization at Fort Leonard Wood 
Army Hospital from approximately January 8 to 
13, 1981.  

If these records are not available, a negative 
reply must be provided.

3.  Ask the Veteran to identify all private 
medical care providers that treated him for 
hepatitis or substance abuse since his 
separation from service, to include the 
private facility where he underwent 
detox/rehab in Delaware; the private doctor 
who treated him with Interferon for hepatitis 
in Attleboro, MA; and any treatment he 
received at Taunton Hospital.  Make 
arrangements to obtain all records that the 
Veteran adequately identifies.    

4.  Finally, readjudicate the claim on appeal.  
If the claim remains denied, provide the 
Veteran and his representative with a 
supplemental statement of the case and allow 
an appropriate time for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

